yohnston, Judge,
decided the following points: — First; that an appeal will lie for the state where the deiendant is acquitted or otherwise discharged upon an indictment, as well as lor the defendant who is convicted. Though, he said, were this res integra, he should pot be of that opinion upon the words of the acts relative to apptals. Secondly ; in this, case an appeal is as well as a writ of error. Thirdly 5 the indictment should state in whom the property was, or that it was the property of some person unknown, otherwise he could not plead in bar to another indictment for the same cause. St was, therefore, not informality or refinement within the act of Assembly, but a matter o£ ¡Substance not cured by it.
Judgment arrested,